Charles W. s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 25, 2015

                                   No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Capital
  Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Tru,
                                         Appellants

                                             v.

Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel,
Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James
      M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanfo,
                                         Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-04-143
                        Honorable Ana Lisa Garza, Judge Presiding

                                      ORDER
       The Appellant’s Unopposed Second Motion for Extension of Time to File Rehearing
and/or En Banc is GRANTED. Time is extended to September 24, 2015.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court